DETAILED ACTION
Applicant’s Fig. ONE

    PNG
    media_image1.png
    585
    339
    media_image1.png
    Greyscale

Response to Arguments

	Arguments from the Response of November 29, 2021:
	The Examiner issued a Notice of Non-Compliant Amendment in response to Applicants Amendment filed on September 21, 2021. In the Notice, the Examiner alleges that the Amendment is not compliant because Applicants have requested that the drawings objections be held in abeyance. This is incorrect. Applicants have instead argued the Examiner's requirement that claimed subject matter be removed from the claims or drawings be changed. The Examiner has not addressed these arguments, even in the Notice. 
According to the Merriam-Webster’s dictionary, "abeyance" means "a state of temporary inactivity: suspension." Applicants have not requested an abeyance or anything of the sort. Rather, Applicants have advanced arguments for why the Examiner's requirement is improper and unnecessary. The MPEP does not suggest that objections can be made which require the Applicant to amend without any ability to respond or disagree. Accordingly, the Examiner's issuance of this Notice is improper.

Applicant’s concerns pertaining to consideration of “arguments for why the Examiner's requirement is improper and unnecessary” are acknowledged. Applicant continues, “The MPEP does not suggest that objections can be made which require the Applicant to amend without any ability to respond or disagree.” That is, nothing except for, Form Paragraph and 37 CFR 1.111(B).. Of course, Applicant’s arguments pertaining to the drawing objections have been entertained.






Arguments from the Response of September 21, 2021:
The Examiner objected to the drawings stating that certain claim features must be shown or cancelled from the claims. Applicants respectfully disagree. 

Specifically, 37 CFR 1.83 states: 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another-11 - Application No. 16/515,863view, so much only of the old structure as will suffice to show the connection of the invention therewith. (Boldface emphasis added by Applicant)

Regarding the recitation of "fish-lifting trough" and "liquid-filled collection recess", these features are described in detail in the specification and also provide enough modifying words in the claims themselves that one of ordinary skill in the art would not need to reference drawings in order for a complete understanding of the claimed device. 
Regarding the quoted term "sluice" and the related term "the sluice channel", Applicants note that the term "the channel" would be understood without a referencing drawings and, thus, so would "the sluice channel" which is understood in the art as a channel associated with at least one sluice. Furthermore, claim 15 provides more details of the channels in which the screening device of claim 1 may be used. Therefore, "sluice" and "the sluice channel" do not require illustration. Furthermore, Figure 1 illustrates "the sluice channel" as element 3. 
Regarding the term "collecting channel", this term has been removed without prejudice. 
Regarding the term "device for cleaning the debris", once again, one of ordinary skill in the art would not need to reference the drawings in order to understand the nature of this device. Furthermore, claim 14 provides further detail on this device such that no reference to drawings is needed. 
Regarding the term "flank angle", the claim itself provides the definition for this angle as "is measured transversely to a longitudinal extension of the recesses and elevations, with regard to a level cross-section of the screening surface and not taking account of sections of the screening surface not running at an angle to a level cross- section of the screening surface." In view of Figures 13-16 and this definition in theApplication No. 16/515,863
claim, one of ordinary skill in the art would be able to understand the orientation of the "flank angle" of the lines actually illustrated in Figures 13-16. 
Finally, regarding "the spray device" of claim 14, Applicants note that the claim itself states that "spraying of the screening panels of the continuous screening belt lifted out of the stream of liquid via water or compressed air spray jets from the spray device and are collected by a debris collecting sluice channel arranged on a side of the continuous screening belt opposite the spray jets." One of ordinary skill in the art would 
Accordingly, Applicants request that the Examiner withdraw these objections.

Examiner Response:
Applicant has boldfaced a portion of the sentence of “clause a” pertaining to “conventional features” of the prior art and boldfaced the entirety of “clause b” drawn to “an improvement on an old machine.” Unfortunately, it is unclear from the arguments following the quoted 37 CFR 1.83, which specific claimed components Applicant is asserting to constitute a “conventional feature” and which are being asserted to constitute “an improvement on an old machine.”
Applicant’s assertion that the recitations of "fish-lifting trough" and "liquid-filled collection recess” et al. are described in detail in the specification and also provide enough modifying words in the claims themselves that one of ordinary skill in the art would not need to reference drawings in order for a complete understanding of the claimed device is noted. The examiner disagrees. Applicant cites no legitimate reason for the failure to comply with 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
While a “fish-lifting” trough is no longer being claimed, Applicant has argued:
Specifically, the cited prior art cannot teach the features of "wherein, at least two of the screening panels each have, on an inflow side thereof, a fish-lifting trough, formed by a liquid-filled collection recess for aquatic animals located in each particular screening panel of the at least two of the screening panels, the fish-lifting trough moving in the direction of motion of the continuous screening belt out of the stream of liquid together with the screening panel" and "wherein the screening surface of each of the screening panels has the plurality of recesses and elevations running adjacent to one another across the screening surface, wherein the recesses and elevations are arranged alternating with one another on the screening surface, wherein a cross-section of the recesses and elevations on the screening surfaces along the direction of motion of the 
Regarding the fish-lifting trough, the Examiner cites Figure 6 of Marzluf as teaching this feature. The illustration of Figure 6 of Marzluf and the related disclosure, however, does not disclose that water fills the debris pocket 29. The claimed fish-lifting trough is designed to ensure that the fish survive the filtering process and have water in the trough. See paragraph [0022] of instant specification. Accordingly, Marzluf cannot teach this feature. (Emphasis added by Examiner)

Examiner Response:
Arguments that are not commensurate (i.e., pertaining to the no longer claimed “fish-lifting trough”) with the scope of the claims cannot be found persuasive. Moreover, the inclusion of the material or article worked upon (i.e., “water”)  by a structure being claimed does not impart patentability to the claims. Unfortunately, Applicant fails to clarify how the language of the claims or of the unclaimed fish-lifting trough “is designed” to ensure that the fish survive the filtering process and have water in the trough.
Applicant asserts that 
Specifically, the cited prior art cannot teach the features of "wherein, at least two of the screening panels each have, on an inflow side thereof, a fish-lifting trough, formed by a liquid-filled collection recess for aquatic animals located in each particular screening panel of the at least two of the screening panels, the fish-lifting trough moving in the direction of motion of the continuous screening belt out of the stream of liquid together with the screening panel" and "wherein the screening surface of each of the screening panels has the plurality of recesses and elevations running adjacent to one another across the screening surface, wherein the recesses and elevations are arranged alternating with one another on the screening surface, wherein a cross-section 
Regarding the fish-lifting trough, the Examiner cites Figure 6 of Marzluf as teaching this feature. The illustration of Figure 6 of Marzluf and the related disclosure, however, does not disclose that water fills the debris pocket 29. The claimed fish-lifting trough is designed to ensure that the fish survive the filtering process and have water in the trough. See paragraph [0022] of instant specification. Accordingly, Marzluf cannot teach this feature.
Again, these arguments are not commensurate in scope with the language of the claims.  It is unclear how, what Applicant now asserts to be a “trough” – a perforated recess, holds water. Figure 6 of Marluf at least discloses structure capable of holding 

    PNG
    media_image2.png
    482
    720
    media_image2.png
    Greyscale

	The only thing that could be found in the arguments pertaining to “new” claim 18, was:

    PNG
    media_image3.png
    124
    797
    media_image3.png
    Greyscale

	





37 CFR 1.111(b)  Reply by applicant or patent owner to a non-final Office action.
 (b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
(c) In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Applicant’s general allegation that the dependent and newly added claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, is not found persuasive.

Drawings – Claimed Subject Matter Not Shown
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “trough,” “liquid-filled collection recess,” “device for cleaning the debris,” all as recited in claim one and 18, the “flank angle” of claim nine and 18, “cleaning area” and “spray device” of claim 14 and 18, ALL must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
The objection to the drawings will not be held in abeyance.
Drawings – Prior Art Label
Figure ONE should be designated by a legend such as --Prior Art-- because only that which is old appears to be illustrated.  Nothing more than is disclosed in Fig. ONE of MARZLUF (US 6,719,898 B1) which is applied below and commonly owned by Applicant, appears to be disclosed in instant Fig. ONE, albeit, apparently as a mirror image. (See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing The objection to the drawings will not be held in abeyance.


Drawings – Incomplete Illustration of Invention
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. (Emphasis added by Examiner)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the The objection to the drawings will not be held in abeyance.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “2,” “3” and "18" all appear to have been used to designate the same thing.  Considering Applicant’s argument pertaining to pertaining to the claimed “sluice channel,” it became clear that reference characters “2,” “3” and "18" all appear to have been used to designate the same thing, as highlighted by the encircled portion below:

    PNG
    media_image4.png
    462
    811
    media_image4.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet The objection to the drawings will not be held in abeyance.

Drawings – Structural Details Not Shown
The drawings are objected to under 37 CFR 1.83(a) because they fail to show  “guides 18” as described in the specification.  
[00054]  In Figure 1, the delimiting of the stream of liquid 2 outwardly is formed by the outer wall 17. This outer wall 17 comprises edge-placed groove-shaped guides 18.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top The objection to the drawings will not be held in abeyance.











Claim Rejections - 35 USC § 103
Claims 1 and  3-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of MARZLUF (US 6,719,898 B1) and either of DOYLE (US 9567719 B2) and/or JACKSON (US 4692242 A). As the drawings are virtually identical, claim limitation correspondence should be self-evident.
MARZLUF with respect to claim 1, does expressly not disclose:

    PNG
    media_image5.png
    70
    814
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    754
    523
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    288
    288
    media_image7.png
    Greyscale

	MARZLUF discloses:
In FIG. 6, a modified detailed view of FIG. 5 is shown. Because the sectional frame 24 protrudes at its rear end with respect to the direction of motion 23 beyond the sieving element 25 opposite to the direction of flow (20) (FIG. 5), the rear end of the sieving panel 2 forms a debris pocket 29, which can collect debris or aquatic animals, etc, which fall off of the sieving element 2. In FIG. 6, this debris pocket 29 is equipped with a forward retaining edge due to an additional cranking or beveling 30 of the sectional frame 24 toward its direction of motion 23, which improves its ability to retain the materials in the debris pocket 29.
	Debris pocket 29 of MARZLUF is seen to meet the limitation of the “trough” recited in claim one.
DOYLE in a similar device, teaches:
In the illustrative embodiment, the dividing wall 238 includes a bent upper portion 245 to help guide fish from a fish bucket 29 into the first compartment 210. The tip of the bent upper portion 245 may be aligned with the inside edge of the fish bucket to ensure that fish enter the first compartment when dumped from the fish bucket. The walls forming the compartments 210, 220 may be straight, angled, corrugated, curved, serpentine, or have any suitable configuration and are not limited to the illustrative embodiment. The walls may be shaped to promote fluid flow, aquatic life survival or another desired outcome. 
    The walls of the collection device 300 may be straight, angled, curved, corrugated or otherwise configured to promote fluid flow, aquatic life survival or another desired outcome.
JACKSON in a similar device, claims:
	7. A screen according to claim 4, wherein said screening element of a said screening panel forms a plurality of side-by-side part-cylindrical projections extending parallel to the direction of movement, the half-sinusoidal projection extending alternately outwards and inwards to define a sine wave. 
   	17. A screen according to claim 16, wherein said screening element of a said screening panel forms a plurality of side-by-side part-cylindrical projections extending parallel to the direction of movement, the half-sinusoidal projections extending alternately outwards and inwards to define a sine wave.
	In view of either of DOYLE or JACKSON, it would have been obvious to modify the screen panels of MARZLUF by employing recesses and/or elevations to, for example, promote fluid flow and/or increase the odds of aquatic life surviving transport within the system. The specific shapes recited in the dependent claims, absent a showing of unexpected results or criticality specifically associated therewith, are not seen to serve to patentably distinguish those claims beyond what is taught by the combined teachings of the references as applied above.
	Claims 4-9 specify dimensions, quantities of recesses, ratios or some type of “absolute value” which do not appear to be expressly disclosed by the applied references. The specific dimensions, quantities of recesses, ratios or “absolute value” recited in the dependent claims 4-9, absent a showing of unexpected results or criticality specifically associated therewith, are not seen to serve to patentably distinguish those claims beyond what is taught by the combined teachings of the references as applied above.
Claim Rejections - 35 USC § 112
Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the recitations, “the upper return area” and “the cleaning area” (last clause) appear to lack clear positive antecedent basis.
	It is unclear what is intended by “a device for cleaning the debris” (35 U.S.C. 112(f) seen to be invoked) as recited in claim 1, or how it differs from the “spray device” specified in claim 14.
	Claim one recites, “wherein the screening surface of each of the plurality of screening panels has a plurality of recesses” and now, “a trough formed by a liquid-filled collection recess in each particular screening panel of at least two of the screening panels.” It is unclear how any of the first specified “plurality of recesses” differs from the “a trough formed by a liquid filled collection recess” as the “trough” is now (as of 11/29/2021)) defined.
	It is unclear how claim 3 further limits claim 1 since claim 2, which recites substantially similar limitations, was incorporated into claim 1.
	New independent claim 18 specifies:
wherein the screening surface of each of the plurality of screening panels has a plurality of recesses and/or elevations running adjacent to one another across the screening surface, and 
wherein, at least two of the screening panels each have a trough on an inflow side

It is unclear how the “trough” of claim 18 differs from the “plurality of recesses” of claim 18.
	It is completely unclear, especially absent graphic depiction, of what is intended by the language of claim 9 and the similar language appearing in new claim 18:

    PNG
    media_image8.png
    259
    812
    media_image8.png
    Greyscale

In “new” claim 17, it is unclear what minimal structure is intended by the recitation, “wherein the trough is configured to hold water and associated aquatic animals.” Moreover, the term “associated,” without specifying the nature of the association, renders the claim indefinite.  Absent a clear recitation of the nature of association and a structural interrelationship attendant therewith, a claim is indefinite. The metes and bounds of patent protection sought are not clearly ascertainable.  Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement.   For these reasons, the claims are seen to be vague and indefinite.
Claims 1 and 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation “a trough formed by a liquid filled collection recess” as it now appears in claim one is 
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  It is unclear how claim 3 further limits claim 1 since claim 2, which recites substantially similar limitations, was incorporated into claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776